 
 
I 
108th CONGRESS 2d Session 
H. R. 5264 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Langevin introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To authorize the use of Strategic Petroleum Reserve capacity above 700,000,000 barrels to address sustained petroleum product price increases. 
 
 
1.AmendmentsSection 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241) is amended by adding at the end the following new subsection:  
 
(k)Sustained price increasesNotwithstanding subsections (d) and (h) (except for paragraph (2)(A) and (B) of subsection (h)), the Secretary may draw down and sell petroleum products from the Strategic Petroleum Reserve to address sustained petroleum product price increases in the United States that could have an adverse impact on the Nation’s economy, whether there has been a supply interruption or shortage or not. The Secretary may not reduce the capacity of the Strategic Petroleum Reserve under this subsection to less than 700,000,000 barrels of petroleum product.. 
2.Savings provisionNothing in the amendment made by section 1 shall be construed to limit or alter the authority of the Secretary to draw down petroleum products under section 161(a) through (j) of the Energy Policy and Conservation Act.  
 
